Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 12/16/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. In the independent claims, the use of the word “type” when added to an otherwise definite expression, renders the claim indefinite. The claims are interpreted so that “monocrystalline silicon-like” is read as only “silicon”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-11, 13-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakkad, US 2007/0298595.
Kakkad shows the invention as claimed including a thin film transistor, comprising a highly-textured dielectric layer 24, an active layer 26, a gate electrode (for example, 48) and a source/drain electrode 70 that are disposed on a base substrate, wherein
The active layer is disposed on a side, away from the base substrate, of the highly textured dielectric layer;
The gate electrode and the active layer are insulated from each other, and the source/drain electrode comprises a source electrode and a drain electrode that are electrically connected to the active layer; and 
The active layer is a semiconductor film layer comprising a material of silicon structure (see paragraphs 0017-0026).
Concerning dependent claim 2, note that constituent particles of the highly-textured dielectric layer have the same orientation index of the monocrystalline silicon.
Regarding dependent claim 3, note that the dielectric layer can be cerium oxide.

	Regarding dependent claims 5 and 14, Kakkad discloses a device further comprising a first gate insulating layer and a second gate insulating layer, wherein the first gate insulating layer is disposed between the active layer and the gate electrode, and the second gate insulating layer is disposed between the gate electrode and the source/drain electrode (see, for example, fig. 6).
	Concerning dependent claim 10, note that Haddad discloses wherein forming the amorphous silicon layer includes depositing an amorphous silicon material on a side, away from the base substrate, of the highly-textured dielectric layer to form the amorphous silicon layer.
	With respect to dependent claim 11, note that the crystallization of Kaddad can be using an excimer laser (see paragraph 0019).
	Concerning dependent claim 13, the process also comprises sequentially forming the gate electrode and the source/drain electrode on the base substrate on which the active layer is formed.
	Regarding dependent claims 16-17, note that the highly textured layer has the same orientation and can be cerium oxide, for example (see paragraph 0018).
	With respect to claims 18-19, note that the process described above with respect to the independent claims describes the structure of independent claim 18. In addition, a liquid crystal display is contemplated (see paragraph 0004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad, US 2007/0298595 in view of Ishikawa, US 2001/0005019.
	Kakkad is applied as above but does not expressly disclose prior to crystallizing the amorphous silicon layer performing a dehydrogenation. Ishikawa discloses prior to crystallizing the amorphous silicon (see paragraph 0045). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the dehydrogenation process of Ishikawa in the primary reference of Kakkad because in such a way excess hydrogen can be removed that will degrade device performance.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad, US 2007/0298595 in view of Xiong et al., US 2005/0239659.
Kakkad is applied as above but does not expressly disclose forming the highly-textured dielectric layer, for example, cerium oxide using an ion beam deposition process. Xiong et al. discloses using an ion beam to deposit cerium oxide (see, for example, paragraph 0010). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to deposit the cerium oxide layer using an ion beam deposition process because high deposition rates can be achieved.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad, US 2007/0298595.
Kakkad is applied as above but does not expressly disclose a sensor and the specific type of sensor. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to place the invention of Kaddad in one of the claimed specific sensor devices if required by the application. The examiner further contends that it is well known in the art to have TFT configurations in sensor applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki, US 4,727,044 discloses the manufacture of a thin film transistor for liquid crystal display applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 12, 2022